J-S06010-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA             :   IN THE SUPERIOR COURT OF
                                          :        PENNSYLVANIA
                                          :
              v.                          :
                                          :
                                          :
 LAMONT J. HILL                           :
                                          :
                    Appellant             :   No. 4022 EDA 2017

          Appeal from the Judgment of Sentence October 23, 2017
  In the Court of Common Pleas of Philadelphia County Criminal Division at
                     No(s): CP-51-CR-0002600-2014,
                         CP-51-CR-0015196-2013


BEFORE: BOWES, J., DUBOW, J., and FORD ELLIOTT, P.J.E.

MEMORANDUM BY BOWES, J.:                            FILED MARCH 27, 2019

      Lamont Hill appeals from the judgment of sentence of thirty to ninety

years of incarceration imposed by the trial court following his convictions of

rape, unlawful contact with a minor, corruption of minors, and indecent assault

involving two minor females. We affirm.

      The pertinent facts are as follows.     T.B. and A.B. were nieces of

Appellant by marriage. In their early years, T.B. and A.B., who were cousins,

lived in the same home with their mothers and siblings; their grandmother;

and their maternal aunt and Appellant, who was her husband, and their

children. T.B. stated that, when she was approximately five or seven years

old, Appellant began touching and fondling her inappropriately. By the time

she was ten or twelve, T.B. and her mother had moved to another home

nearby; Appellant and his family also had moved to another house.          The
J-S06010-19


families continued to meet at grandmother’s home, or visit each other’s

homes.

      When T.B. was between the ages of ten and twelve, Appellant began

making sexually inappropriate comments to her when other people were not

around. T.B. did not tell anyone in her family about this because A.B., her

older cousin, had previously reported to her family Appellant’s similar conduct

with her and she was not believed.

      When T.B. was fifteen years old, she was staying overnight at

Appellant’s house.   While she was downstairs alone, Appellant raped her.

Afterwards, Appellant made references to the incident, and reminded her

multiple times that if she ever reported him to police, her aunt would likely

lose her children.

      When T.B. was a senior in high school, she chose the topic of sexual

assault for a school project, prompting school administrators to question her

about it. T.B. told them that she had previously been raped. It was also

revealed that she had confided in multiple friends, as well as a teacher and

school counselor. T.B. provided a statement to the Special Victims Unit of the

police department.

      Thereafter, A.B. alleged similar conduct on the part of Appellant. She

stated that, as a child, she lived in her grandmother’s house, moved out for a

short time, but eventually moved back in with grandmother and Appellant and

his family. After Appellant moved out, she frequently spent time at the house


                                     -2-
J-S06010-19


Appellant shared with her aunt. According to A.B., Appellant touched her and

T.B. inappropriately when A.B. was nine years old. She did not tell anyone

about it at the time because she thought that nobody would believe her. In

2007, when she was fifteen years old, Appellant raped her while she was alone

on the first floor of his home and her aunt and other children were upstairs.

A.B. told her mother and grandmother what had occurred, but neither took

any action. Although Appellant never raped her again, A.B. testified that he

continued to say suggestive things and make sexually inappropriate gestures

to her until she made a statement to the Special Victims Unit after T.B. came

forward.

      Investigation revealed that, in addition to T.B. and A.B., Appellant

inappropriately groped and touched another niece, C.B.G., under similar

circumstances.   Although C.B.G. did not tell her mother about Appellant’s

conduct, and was reluctant to tell police about it, she ultimately gave a

statement to police. She overheard T.B. tell her aunt, Appellant’s wife, that

Appellant was a “rapist” and a “pervert.”

      Appellant was charged at two criminal numbers with, inter alia, rape,

unlawful contact with a minor, corruption of minors, indecent assault, and

related offenses involving T.B. and A.B., and the cases were consolidated for

trial. Prior to trial, the Commonwealth moved pursuant to Pennsylvania Rule

of Evidence 404(b), to introduce C.B.G.’s testimony to demonstrate that

Appellant’s inappropriate touching of his minor nieces was part of a common


                                    -3-
J-S06010-19


plan or scheme. Following a hearing, the court entered an order on September

23, 2016, that the evidence was admissible to prove common plan and to

rebut defense claims of fabrication. C.B.G. testified at trial.

      On April 3, 2017, the jury convicted Appellant of two counts each of

rape, unlawful contact with a minor, and corruption of minors, and one count

each of indecent assault person less than thirteen years of age and indecent

assault person less than sixteen years of age. He was sentenced on October

23, 2017, to two consecutive terms of imprisonment of fifteen to forty-five

years, for an aggregate sentence of thirty to ninety years imprisonment.

      Appellant filed a timely post-sentence motion, which the trial court

denied. Appellant filed a timely notice of appeal, complied with the trial court’s

Pa.R.A.P. 1925(b) order, and the trial court issued its Rule 1925(a) opinion.

Appellant presents the following issues on appeal:

      I. Did the trial court err and/or abuse its discretion when it
         granted the Commonwealth’s request to present the testimony
         of C.B.[G.] pursuant to Pa.R.E. 404(b) where

            ●the evidence was unduly prejudicial to [Appellant] and this
            prejudice outweighed--substantially--any probative value of
            the testimony relating to incidents occurring between
            [Appellant] and C.B.[G.] as multiple other victims were able
            to independently testify in a consolidated jury trial about the
            allegations against [Appellant] with respect to the crimes
            actually charged;

            ●admission of the testimony of C.B.[G.] regarding
            additional, uncharged, encounters with [Appellant] resulted
            in unfair prejudice to [Appellant] insofar as this evidence
            has a tendency to suggest decision on an improper basis or
            to divert the jury’s attention away from its duty of weighing
            the evidence impartially;

                                      -4-
J-S06010-19


               ●evidence that [Appellant] allegedly committed sexual
               crimes against a thirteen-year-old is the type of evidence
               that is so inflammatory by its very nature that it would tend
               to suggest decision on an improper basis and/or would tend
               to divert the jury’s attention away from its duty of weighing
               the evidence impartially?

        II. Is the verdict of guilty with respect to all charges against the
            weight of the evidence and so contrary to the evidence that it
            shocks one’s sense of justice insofar as[:]

               ● there is no physical or forensic evidence corroborating any
               of the crimes alleged by the complainants;

               ● the complainants delayed inordinately in coming forward
               with the information regarding these alleged crimes;

               ● the complainants did not alert other witnesses who were
               present in the home at the time that these alleged crimes
               were occurring or about to occur despite the fact that the
               complainants knew these witnesses and these witnesses
               were relatives of the complainants who could have easily
               prevented or stopped the alleged crimes?

        III.   Is the sentence imposed unduly harsh and excessive?

Appellant’s brief at 8-10.

        Appellant contends first that the trial court erred in admitting C.B.G.’s

testimony pursuant to Pa.R.E. 404(b)(2).1 He argues that his alleged sexual

____________________________________________


1   Pa.R.E. 404(b) - Crimes, Wrongs or Other Acts, provides in pertinent part:

        (1)    Prohibited Uses. Evidence of a crime, wrong, or other act is
               not admissible to prove a person's character in order to
               show that on a particular occasion the person acted in
               accordance with the character.

        (2)    Permitted Uses. This evidence may be admissible for
               another purpose, such as proving motive, opportunity,
               intent, preparation, plan, knowledge, identity, absence of



                                           -5-
J-S06010-19


conduct with C.B.G. lacked the similarities and unique features to be

admissible as evidence of a common scheme under that rule. Furthermore,

he maintains that such evidence of other crimes, wrongs, or bad acts was

inadmissible under Pa.R.E. 401(b)(1) to prove the character of a person in

order to show that he acted in conformity therewith.

       Our scope and standard of review of evidentiary issues is well-settled.

“Questions of the admission and exclusion of evidence are within the sound

discretion of the trial court and will not be reversed on appeal absent an abuse

of discretion.” Commonwealth v. Kendricks, 30 A.3d 499, 503 (Pa.Super.

2011).

       Pa.R.E. 404(b)(2) provides that evidence of past crimes, wrongs or

other bad acts is inadmissible to show that a person acted in conformity

therewith.     However, such evidence is admissible if offered for another

purpose, “such as proving motive, opportunity, intent, preparation, plan,

knowledge,      identity,    absence      of   mistake,   or   lack   of   accident.”

Commonwealth v. Tyson, 119 A.3d 353, 358 (Pa.Super. 2015) (citing

Pa.R.E. 404(b)(2)). However, in a criminal case, the probative value of such

evidence must outweigh its potential for unfair prejudice in order to be



____________________________________________


              mistake, or lack of accident. In a criminal case this evidence
              is admissible only if the probative value of the evidence
              outweighs its potential for unfair prejudice.

Pa.R.E. 404(b)(1) and (2).

                                           -6-
J-S06010-19


admissible. Id. Thus, the trial court must conduct a balancing test to make

that determination. Commonwealth v. Hairston, 84 A.3d 657, 664 (Pa.

2014).

       The Commonwealth filed a pretrial motion seeking to admit C.B.G.’s

testimony as evidence of a common scheme, plan, or design, and to rebut

Appellant’s claim of fabrication. The court held a hearing on the motion. The

Commonwealth proffered evidence that there was a pattern of sexual abuse

perpetrated by Appellant with his three minor nieces from 2000 to 2010, when

they were between the ages of five and fifteen. It began with fondling and

groping, and it took place in Appellant’s home when no one else was present.

Although the conduct involving C.B.G. did not culminate in a rape, the court

found that the acts did not have to be identical.2 The court found sufficient

factual similarities to constitute a common plan. Moreover, it was appropriate

to introduce this evidence to rebut defense claims of fabrication. The evidence

was ruled admissible under Pa.R.E. 404(b).




____________________________________________


2 C.B.G. was not raped by Appellant. The Commonwealth suggested that T.B.
reported the abuse before Appellant progressed to raping C.B.G., and cited
Commonwealth v. Aikens, 990 A.2d 1181, 1186 (Pa.Super. 2010), for the
proposition that a common scheme is not defeated by the fact that another
victim escaped escalating abuse. A statement Appellant made to her when
she was fourteen or fifteen years old perhaps offers some insight as to why
not. C.B.G. was standing at the sink washing dishes when Appellant came up
behind her but did not touch her. He remarked, “I need to stop. Let me stop
before you start accusing me like your sister.” N.T. Jury Trial, 3/30/17, at 71-
72.

                                           -7-
J-S06010-19


      Appellant contends, however, that the court erred in admitting this

evidence concerning C.B.G. as a common plan because it did not establish a

“signature.” He cites Commonwealth v. Semenza, 127 A.3d 1, 7 (Pa.Super.

2015), in support of his position that the evidence had to be so similar as to

amount to a “signature” in order to be admissible. Appellant claims further

that the Commonwealth did not need to present evidence under the “common

plan” exception in order to prove Appellant had raped T.B. and A.B.

      The Commonwealth cites Commonwealth v. O’Brien, 836 A.2d 966,

969 (Pa.Super. 2003), for the proposition that prior bad acts evidence

involving C.B.G. was sufficiently similar to establish a common scheme, plan

or design.    Furthermore, when balanced against the danger of unfair

prejudice, the Commonwealth contends that the evidence was relevant to

refute Appellant’s claim that T.B. and A.B. fabricated their stories.

      In O’Brien, the defendant challenged the accuracy of the victim’s

testimony of sexual abuse since five years had elapsed between the assault

and the victim’s report to his therapist. This Court held that evidence that

defendant had previously been convicted of abusing two other boys in a similar

manner was admissible to show a common scheme, plan or design, and

therefore bolster the victim’s credibility against the defense’s attacks. Id.

      On the record before us, we find no abuse of discretion in admitting

C.B.G.’s testimony. In order to admit prior bad acts evidence as proof of a

common scheme, the criminal conduct must be distinctive and similar, but it


                                      -8-
J-S06010-19


need not be a “signature.” Commonwealth v. Tyson, 119 A.3d 353, 358

(Pa.Super. 2015) (en banc).          We held therein that, in making the

determination whether the prior bad acts evidence is sufficiently similar,

“habits or patterns of action or conduct undertaken by the perpetrator to

commit crime, as well as the time, place, and types of victims typically chosen

by the perpetrator” are relevant. Id. at 359. There need only be “shared

similarities” in the nature of the crimes. O’Brien, supra at 971.

      The trial court found that there were sufficient similarities to establish a

common scheme or plan. All three girls were nieces of Appellant. The sexual

abuse occurred between 2000 and 2010, while the girls were between the

ages of five and fifteen. The abuse occurred in Appellant’s home when no one

was in the room, but when family members were in other parts of the house.

He touched and fondled their breasts and buttocks, and would come up behind

them and press his genitals against them. Although C.B.G. was not raped by

Appellant, there were sufficient similarities in Appellant’s conduct with his

nieces to constitute a common plan.

      Furthermore, since Appellant maintained that A.B. and T.B. fabricated

their stories, the evidence was relevant to refute such claims. Additionally,

any potential for unfair prejudice was alleviated by the trial court’s limiting

instruction to the jury that C.B.G.’s testimony was not offered to demonstrate

that Appellant had a bad character or a propensity to commit bad acts, but

rather, to show that Appellant’s alleged abuse of C.B.G. was part of a common


                                      -9-
J-S06010-19


scheme or plan, and was offered to refute claims that A.B. and T.B. had

fabricated their stories. See Commonwealth v. Hutchinson, 811 A.2d 556

(Pa. 2002) (providing that when evidence is admitted for this purpose, the

party against whom it is offered is entitled, upon request, to a limiting

instruction). Thus, we find no abuse of discretion in the trial court’s finding

that the evidence was more probative than prejudicial.

      Appellant claims next that his convictions are against the weight of the

evidence. Our standard of review of a weight of the evidence claim is well

established:

      Appellate review of a weight claim is a review of the exercise of
      discretion, not of the underlying question of whether the verdict
      is against the weight of the evidence. Because the trial judge has
      had the opportunity to hear and see the evidence presented, an
      appellate court will give the gravest consideration to the findings
      and reasons advanced by the trial judge when reviewing a trial
      court's determination that the verdict is against the weight of the
      evidence. One of the least assailable reasons for granting or
      denying a new trial is the lower court's conviction that the verdict
      was or was not against the weight of the evidence and that a new
      trial should be granted in the interest of justice.

Commonwealth       v.   Clay,   64 A.3d 1049,   1055   (Pa.   2013)   (citing

Commonwealth v. Widmer, 744 A.2d at 1053 (Pa. 2000)).

      To determine whether a trial court’s decision constituted a palpable

abuse of discretion, an appellate court must

      examine the record and assess the weight of the evidence; not
      however, as the trial judge, to determine whether the
      preponderance of the evidence opposes the verdict, but
      rather to determine whether the court below in so finding
      plainly exceeded the limits of judicial discretion and
      invaded the exclusive domain of the jury.


                                     - 10 -
J-S06010-19


Id. at 1056 (emphasis in original). Where the record adequately supports the

decision of the trial court, the trial court has acted within the limits of its

judicial discretion.

      Appellant argues that the verdict shocks one’s conscience because there

is no forensic evidence or witnesses linking him to the crimes.       Appellant

further contends that, because the allegations of T.B. and A.B. were

unsubstantiated and not reported for years, their mere allegations cannot

overcome the lack of evidence that these crimes occurred. In support of his

position, Appellant cites Commonwealth v. Lane, 555 A.2d 1246 (Pa. 1989)

(holding lack of a prompt complaint is a factor in evaluating the credibility of

witnesses).

      The Commonwealth points out that in reviewing a weight of the evidence

claim, an appellate court will not substitute its assessment of credibility for

that of the fact-finder. Commonwealth v. Cramer, 195 A.3d 594, 600-01

(Pa. 2013); see also Commonwealth v. Kane, 10 A.3d 327, 332-33

(Pa.Super. 2010) (holding weight of the evidence claims cannot be based upon

reassessing the credibility of the factfinder). Moreover, the standard for abuse

of discretion is quite high: “[a]n abuse of discretion is not merely an error of

judgment, but is rather the overriding or misapplication of the law, or the

exercise of judgment that is manifestly unreasonable, or the result of bias,

prejudice, ill-will or partiality, as shown by the evidence of record.”

Commonwealth v. Weakley, 972 A.2d 1182, 1188-89 (Pa.Super. 2009).


                                     - 11 -
J-S06010-19


      The trial court noted that the jury heard the testimony of ten witnesses,

several of whom confirmed that the victims had disclosed Appellant’s sexual

conduct      to   them   earlier.    As    the     court correctly    noted,    credibility

determinations       “are   within   the     exclusive     province     of     the   jury.”

Commonwealth v. Izurieta, 171 A.3d 803, 809 (Pa.Super. 2017) (citing

Commonwealth v. Crawford, 718 A.2d 768, 772 (Pa. 1998). The jury was

free to believe all, part, or none of the evidence. Commonwealth v. Burton,

2 A.3d 598, 601 (Pa.Super. 2010). The trial court found that the jury’s verdict

was not contrary to the evidence and did not shock the conscience. Trial Court

Opinion, 6/6/18, at 30. Based on the foregoing, the Commonwealth argues

that there is no merit in Appellant’s weight of the evidence claim. We agree,

and find no abuse of discretion on the part of the trial court. This claim fails.

      Finally, Appellant claims that the sentence imposed by the trial court

was unduly harsh and excessive. The law is well-settled that sentencing is

within the discretion of the trial court and should not be disturbed absent a

clear abuse of discretion. Commonwealth v. Antidormi, 84 A.3d 736, 760

(Pa.Super. 2014). An abuse of discretion is not merely an error in judgment.

An appellant “must establish, by reference to the record, that the sentencing

court ignored or misapplied the law, exercised its judgment for reasons of

partiality, prejudice, bias or ill will, or arrived at a manifestly unreasonable

decision.”        Commonwealth v. Coulverson, 34 A.3d 135, 143-144

(Pa.Super. 2011) (citing Commonwealth v. Walls, 926 A.2d 957, 961 (Pa.


                                          - 12 -
J-S06010-19


2007)) (“An abuse of discretion may not be found merely because an appellate

court might have reached a different conclusion, but requires a result of

manifest unreasonableness, or partiality, prejudice bias or ill-will, or such a

lack of support as to be clearly erroneous.”).

         Moreover, Appellant presents a challenge to the discretionary aspects of

his sentence, which does not entitle him to a right of review. Commonwealth

v. Dempster, 187 A.3d 266, 272 (Pa.Super. 2018). Such a claim is treated

as a request for permission to appeal. This Court has previously addressed

the procedural requirements an appellant must meet before a court can hear

the merits of a discretionary sentencing challenge:

         Before [this Court may] reach the merits of [a challenge to the
         discretionary aspects of a sentence], we must engage in a four
         part analysis to determine: (1) whether the appeal is timely; (2)
         whether Appellant preserved his issue; (3) whether Appellant's
         brief includes a concise statement of the reasons relied upon for
         allowance of appeal with respect to the discretionary aspects of
         sentence [see Pa.R.A.P. 2119(f)]; and (4) whether the concise
         statement raises a substantial question that the sentence is
         appropriate under the sentencing code. . . . [I]f the appeal
         satisfies each of these four requirements we will then proceed to
         decide the substantive merits of the case.

Commonwealth v. Austin, 66 A.3d 798, 807-08 (Pa.Super. 2013).

         In this case, Appellant filed a timely post-sentence motion raising this

issue.     He provided a separate statement purporting to comply with Rule

2119(f), specifying where the sentence fell in the sentencing guidelines, what

provision of the sentencing code was allegedly violated, what fundamental

norm the sentence violated, and the manner in which it violated the norm.



                                       - 13 -
J-S06010-19


Appellant maintains that a substantial question is involved because the

sentence imposed was harsh and excessive under the Sentencing Code, and

further, that his sentences should not have been imposed consecutively when

his crimes were committed concurrently.

     A bald claim that a sentence is excessive usually does not raise a

substantial question. Furthermore, a claim that the sentences should not have

been imposed consecutively raises a substantial question in “only the most

extreme circumstances, such as where the aggregate sentence is unduly

harsh, considering the nature of the crimes and the length of imprisonment.”

Commonwealth v. Caldwell, 117 A.3d 763, 769 (Pa.Super. 2015).

Appellant argues that his sentence falls within the latter category because it

is a de facto life sentence. See Commonwealth v. Raven, 97 A.3d 1244

(Pa.Super. 2014). We find that Appellant has raised a substantial question

and we will address the merits of his sentencing claim.            See e.g.,

Commonwealth v. Swope, 123 A.3d 333, 338-39 (noting claim that the

imposition of consecutive sentences resulted in an excessive aggregate

sentence may raise a substantial question).

     Appellant contends that many of the crimes of which he was convicted

occurred simultaneously and as part of two isolated episodes. He argues that

by imposing consecutive sentences, the sentence imposed exceeds the

statutory maximum for any one of the offenses. He maintains that offenses

committed in a single criminal episode were “doubly, and triply, counted


                                    - 14 -
J-S06010-19


against” him, resulting in a de facto lifetime sentence. Appellant’s brief at 44.

Appellant does not cite any authority in support of such a premise, nor does

he develop his argument in this regard. Failure to develop an issue in an

appellate brief results in waiver. See Pa.R.A.P. 2119(a) and (b) (requiring a

properly developed argument for each question presented including a

discussion of and citation to authorities in appellate brief); see also

Commonwealth v. Knox, 50 A.3d 732 (Pa.Super. 2012) (reiterating failure

to cite to legal authority to support argument results in waiver).

       Appellant also directs our attention to Coulverson, supra, where this

Court remanded for resentencing after concluding that the aggregate

maximum sentence was unreasonable on the facts therein.3 Appellant argues

that consecutive sentencing herein resulted in a sentence that was

inconsistent with the gravity of the offense, the protection of the public, and

his rehabilitative needs.

       We find Coulverson distinguishable on its facts. Our remand for re-

sentencing in that case was due to the trial court’s failure to discuss sentencing

factors and explain its reasons on the record for the sentence imposed. After

noting that it had reviewed the presentence report, and listened to what

everyone had to say, the court simply stated: “The destruction you’ve caused



____________________________________________


3Appellant represents, albeit incorrectly, that our reversal in Commonwealth
v. Coulverson, 34 A.3d 135 (Pa.Super. 2011), was based on the consecutive
nature of the sentences imposed.

                                          - 15 -
J-S06010-19


to [the victim], her family, her friends, your family, your friends, the future

generations of all those people will last forever.” Coulverson, supra at 144.

This Court found “scant consideration of anything other than victim impact

and the court’s impulse for retribution on the victims’ behalf.” Id. at 148.

Furthermore, we found the maximum sentence “clearly unreasonable,” and

noted that in imposing that sentence, the trial court did not seem to

understand that it had discretion with regard to the maximum sentence. Id.

at 150.

      Those concerns are not present herein.      Appellant was convicted of

multiple counts of, inter alia, rape and indecent assault of minors, and the

sentences imposed did not exceed the statutory maximum for each offense.

Additionally, as the trial court correctly noted, it could have imposed a much

lengthier sentence given the number and nature of crimes of which Appellant

was adjudged guilty.

      The trial court stated that it reviewed the presentence report, mental

health evaluation, sentencing guidelines, and the Commonwealth’s sentencing

memorandum.      It considered and discussed the favorable testimony from

Appellant’s grandmother and stepmother, as well as the testimony of the

victims. The court clearly identified the competing interests and articulated

its reasoning. The sentence was imposed after careful consideration of all

relevant sentencing factors including the impact on the victims, the safety and

well-being of the community, and Appellant’s rehabilitative needs.        With


                                    - 16 -
J-S06010-19


regard to the aggravated range sentences for rape and unlawful contact, the

court explained on the record why the sentences were appropriate. We find

nothing in the record to indicate that the court abused its discretion.

      Judgment of sentence affirmed.


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 3/27/19




                                     - 17 -